Citation Nr: 1113896	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD and service-connected diabetes mellitus, type 2.  

3.  Entitlement to service connection for an aneurysm, to include as secondary to service-connected diabetes mellitus, type 2.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision of January 2006, service connection was denied for PTSD, hypertension, and an aneurysm.  By rating decision of September 2008, service connection for tinnitus was denied.  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the records in the file fail to demonstrate a diagnosis of PTSD, diagnoses of depressive disorder and anxiety disorder have been made. Thus,  although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such the Veteran's claim has been recharacterized on the title page of this decision.

The  issue of entitlement to service connection for coronary artery disease (CAD) due to Agent Orange exposure being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   Additionally, the issue of entitlement to service connection for an aneurysm is presently before the Board.  The Veteran's representative has asked that the issue be adjudicated as secondary to CAD, which is presently referred to the AOJ for appropriate action.  The representative has asked that the issue of service connection for an aneurysm be held in abeyance during the pendency of the adjudication of the aneurysm claim, as those issues are inextricably intertwined. 

The issues of entitlement to service connection for an acquired psychiatric disorder and hypertension being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus did not occur during military service or for many years thereafter; and, the competent and credible evidence fails to relate the Veteran's current tinnitus to his active service, to include noise exposure.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of service connection for tinnitus, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007.  The letter fully addressed all notice elements and was sent prior to the initial RO decisions in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  No outstanding evidence has been identified.

The Veteran underwent a VA examination in November 2006 regarding his tinnitus,.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  These examinations were more than adequate, as they were predicated on a full reading of the Veteran's medical records in the Veteran's claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and they provide a rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a hearing.  He was scheduled to testify at a July 2010 videoconference hearing.  He failed to show for the hearing.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

The Veteran claims that service connection is warranted for tinnitus.  He asserts that his tinnitus is the result of noise exposure in service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records show no findings, treatment, or diagnosis for tinnitus.  At the time of his service discharge, the Veteran specifically denied a history of ear trouble and hearing loss.  

After service, the Veteran underwent a VA audiology examination in November 2006.  In addition to being exposed to heavy equipment and aircraft noise in service, he related that his civilian occupation included 35 years of working around heavy equipment with and without the use of hearing protection.  Recreational activities included farm tractors and other equipment associated with farming.  All of his post-service noise exposure was without hearing protection.  The Veteran reported bilateral intermittent tinnitus for the past 15 years.  He related that the tinnitus occurred 3 to 4 times a day and lasted for approximately 30 minutes.  He could not relate the tinnitus to any specific incident or accident.  The examiner stated that because the Veteran's separation examination was within normal limits and he did not request a hearing examination until 2005, the examiner opined that the  Veteran's military noise exposure did not have an effect on his hearing or his tinnitus.  

The Veteran underwent a hearing examination at the Audiology and Hearing Aids Studio in October 2007.  The Veteran reported excessive noise while serving in the Army in Vietnam.  The examination specifically indicated that the Veteran did not have tinnitus in either ear.  There were simply no findings related to the presence of tinnitus much less relating the Veteran's purported tinnitus to his active service.  Similar negative findings were made in a September 2008 report from that same facility.

With respect to a current disability, tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type." See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003) .  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  See Charles v. Principi, 16 Vet. App. 370 (2002) (for VA purposes, tinnitus had been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  The record establishes that bilateral tinnitus has been diagnosed by VA examination in November 2006.  However, the more recent private reports from the Audiology and Hearing Aids Studio explicitly indicated that the Veteran did not have tinnitus.  As these reports were generated for express purpose of treating the Veteran's hearing loss, the Board has serious reservations in believing that Veteran suffers from tinnitus.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's statements to the VA examiner, by contrast, are clearly self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  However, given Court's determination that the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, the Board is willing to accept that Shedden element (1) has been met.   See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to Shedden element (2), the Veteran appears to contend that his tinnitus was caused by exposure to loud noises in service.  The Board wishes to make it clear that it does not necessarily disbelieve that the Veteran may have been exposed to noise during service, as were millions of other veterans.  However, the evidence of record does not support the Veteran's contention that he sustained any injury thereby.  Pertinently, the Veteran's service personnel records indicate that the Veteran was a longshoreman.  The Veteran's service treatment records are pertinently negative for any ear injuries.  As noted above, his separation examination was negative for any ear injury or hearing disability.  Moreover, the Veteran asserted during his 2006 examination, that he has had tinnitus for 15 years.  That would indicate that the Veteran has had tinnitus since 1991, which is 20 years since service discharge.  At no other time has the Veteran indicated a time when the onset of tinnitus has occurred and therefore, the Shedden element (2) as to injury and/or disability/disease has not been met.



Delving further, the Board also finds that Shedden element (3) has not been met. The Veteran's November 2006 VA examination indicated that the Veteran's tinnitus was not the result of his military noise exposure since he had no hearing difficulties during service separation, nor did he indicate his tinnitus began until 20 years after service.  

The Board has considered the Veteran's statements asserting a nexus between his complaints of tinnitus and active duty service.  He maintains that he has hearing loss due to service, therefore, he asserts his tinnitus is related to service.  However, the Veteran, specifically reported that his tinnitus began approximately twenty years after service, since he claims he had tinnitus at examination for only 15 years.  The Veteran, therefore, is not reporting that his tinnitus had its onset during service, but rather, is reporting that his tinnitus began approximately 20 years after discharge from service; and, while he is competent to report the onset of tinnitus, he is not a medical expert, and thus not competent to show that his post- service development of tinnitus is related to in-service noise exposure.  

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, undergoing physical therapy, or in this case, the development of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent, given the lapse in time between discharge from service and the onset of tinnitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

However, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as ringing in the ears, the Veteran is not competent to provide evidence as to more complex medical questions, such as a nexus in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In this case, there is no medical evidence of tinnitus in service, or competent lay or medical evidence that the Veteran's presently claimed tinnitus which admittedly began 20 years after service discharge, is related to service.  There is no basis upon which to grant service connection.

The preponderance of the evidence is against the claim of service connection for tinnitus there is no doubt to be resolved; and service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is denied.  


REMAND

The Veteran claims that he has PTSD as a result of his service in Vietnam.  He has alleged he had in-service stressful experiences.  Some stressors have been too vague verify.  Notably, he alleges that he was close to being killed numerous times, saw people being killed all around him, and had to kill women and children who had bombs strapped to them who were trying to kill him and other soldiers.  He found it difficult to discuss.  These stressors were determined to be not capable of being verified and were not sent to U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  He submitted names of friends and family who were killed in Vietnam, but he did not indicate that he served with them or that he witnessed their deaths.  However, he did relate that he was asked to identify his cousin upon his return to the United States, and he was at that time, having a terrible time dealing with Vietnam and being back home.  He indicated that his cousin's eyes had been shot out by the Viet Cong.  The Veteran has also claimed that his PTSD is the result of his overall feeling of fear and helplessness while being in Vietnam.

Post-service medical records reflected diagnoses of PTSD, anxiety disorder, which has already been denied for service connection, and depressive disorder.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

However, VA very recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist or a psychiatrist or psychologist with who VA has contracted; confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 12, 2010 but has not been decided by the Board as of that date.  As the Veteran's claim for service connection for PTSD includes his assertion that he experienced a generalized fear while in Vietnam, another examination should be conducted. 

The Veteran's additional claim for entitlement to service connection for hypertension is contingent, in part or in whole, on the outcome claim for entitlement to service connection for PTSD.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (if a matter on appeal is inextricably intertwined with an issue or claim still pending before VA, the claim generally will be remanded for further adjudication, as appropriate, with the other 'inextricably intertwined' matters still being adjudicated).  The claim for service connection for hypertension is therefore remanded to the RO/AMC pending further development of the Veteran's claim for an acquired psychiatric disorder, to include PTSD and depressive disorder.  Indeed, given recent findings made by VA with regard to the relationship between PTSD and cardiovascular disabilities, additional development on the hypertension issue may also be warranted.  See PTSD and Physical Health, Kay Jankowski, PhD, http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran with notice of what type of evidence he needed to submit to support a claim for service connection for PTSD, in particular, as to recent liberalizing regulations now set forth in 38 C.F.R § 3.304(f)(3).  The RO should also provide notice of the requirements to establish service connection for an acquired psychiatric disorder, other than PTSD, as per 38 C.F.R. §§  3.303, 3.307, and 3.309.  

2.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.  

The VA examiner should specifically determine whether the Veteran has a claimed stressor that has been verified or is related to fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the stressor is not related to "fear of hostile military or terrorist activity," the stressor must be verified prior to an examination of the Veteran.  

In rendering such determination, the examiner is instructed that the Veteran alleges that he was exposed to fire and mortar attacks and, generally, experienced a constant state of fear while serving in Vietnam.  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., anxiety disorder, depressive disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in- service or is otherwise causally related to the Veteran's service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  If service connection for PTSD is granted, the RO should engage in the appropriate development of the claim for service connection for hypertension as secondary to PTSD, to include affording the Veteran a VA examination that addresses PTSD and Physical Health, Kay Jankowski, PhD, http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.

4.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, to include PTSD due to the new liberalizing PTSD regulations.  The RO should also address the expanded issue of entitlement to an acquired psychiatric disorder.  The Veteran should be given the opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


